

REVOLVING LINE OF TRADE CREDIT AGREEMENT


         This Revolving Line of Trade Credit Agreement (the "Agreement") is made
and entered into on this 21th day of May, 2010, by and between KOPIN CORPORATION
("Lender"), and VUZIX CORPORATION, a Delaware corporation ("Borrower").


         In consideration of the mutual covenants and agreements contained
herein, the parties agree as follows:


         1.       LINE OF CREDIT. Lender hereby establishes for a period
extending to May 21, 2011 (the "Maturity Date") a revolving line of credit for
purchase of microdisplays from Kopin (the "Credit Line") for Borrower in the
principal amount of Two Hundred Fifty Thousand Dollars ($250,000.00) (the
"Credit Limit"). In connection herewith, Borrower shall execute and deliver to
Lender a promissory note (the “Promissory Note”), substantially in the form of
Exhibit A. All unpaid sums advanced on the Credit Line or pursuant to the terms
of this Agreement (each an "Advance") shall become part of the principal of said
Promissory Note.


         2.       ADVANCES. Any request for an Advance may be made from time to
time prior to May 21, 2011 and in such amounts as Borrower may choose; provided,
however, any requested Advance will not, when added to the outstanding principal
balance of all previous Advances, exceed the Credit Limit. Further Advances will
not be made when any outstanding Advance has been outstanding more than seventy-
five (75) days. Requests for Advances may be made in writing by such officer of
Borrower authorized by it to request such Advances. Until such time as Lender
may be notified otherwise, Borrower hereby authorizes its president or any vice
president to request Advances. Lender will release for delivery microdisplay
purchases having a purchase price equal to the amount so requested (Advances) to
the Borrower under Kopin’s normal terms and conditions. Lender may refuse to
make any requested Advance if (a) an event of default has occurred and is
continuing hereunder or under any purchase order either at the time the request
is given or the date the Advance is to be made, (b) if an event has occurred and
is continuing or condition exists which, with the giving of notice or passing of
time or both, would constitute an event of default hereunder as of such dates,
or (c) if any representations made hereunder shall not have been true when made
or shall not be true and correct at the time of any Advance request or (d) since
the date hereof there shall have been an event or circumstance or change in
condition that has or could reasonably be expected to have a material adverse
effect on the Borrower (financial or otherwise), its operations or its business.


        No cash advances will be made pursuant to this Agreement. An Advance
shall be deemed to have been made when microdisplay products are shipped by
Lender to Borrower, under Lender’s Standard terms.


         3.       INTEREST. All sums advanced pursuant to this Agreement shall
bear interest from 30 days after each Advance is made until paid in full at the
rate of twelve percent (12%) per annum, simple interest (the "Effective
Rate").  Any overdue amounts shall bear interest at the Effective Rate plus four
percent (4%).


         4.       REPAYMENT. Borrower shall pay each outstanding Advance amount
within seventy-five (75) days, along with any accrued interest as per paragraph
3. The entire unpaid principal balance of all Advances, together with any
accrued interest and other unpaid charges or fees hereunder, shall be due and
payable on the Maturity Date (as hereinafter defined). All payments shall be
made to Lender at the address for notice set forth below or at such other place
as Lender may, from time to time, designate. All payments received hereunder
shall be applied, first, to any costs or expenses incurred by Lender in
collecting such payment or to any other unpaid charges or expenses due
hereunder; second, to accrued interest; and third, to principal. Borrower may
prepay principal at any time without penalty.

 
- 1 -

--------------------------------------------------------------------------------

 


5.           BONUS WARRANTS. Borrower shall issue to Lender, a bonus of 555,555
non-transferable warrants (“Warrants”) in consideration of the risks taken by
the Lender in extending this revolving credit line. Each Warrant shall be
exercisable to acquire one share of common stock of Vuzix Corporation (each, a
“Share” and collectively, the “Shares”) at a price of Cdn $0.12 per share for
until the earlier to occur of:
(i) the later of (a) the Maturity Date (as such term is defined in the
Promissory Note) and (b) such time as all payments of outstanding principal and
interest have been made to Lender;
(ii) Five (5) years from the date of the issuance of the Warrants; or
(iii) Five (5) business days after the date when no Advances are outstanding and
either the Lender has declined any further Advances pursuant  to Section 2(d) of
this Agreement or the obligation of the lender to make any further Advances has
terminated or expired.


The Warrants and the Shares issued upon their exercise shall be subject to
standard TSXV hold periods and US SEC Rule 144 restrictions. Borrower shall have
no obligation to ensure that Rule 144 is available to Lender at any time.


6.       REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter into
this Agreement and to make the advances provided for herein, Borrower represents
and warrants to Lender as follows:


                  a.       Borrower is a duly organized, validly existing, and
in good standing under the laws of the State of Delaware with the power to own
its assets and to transact business in New York, and in such other states where
its business is conducted and the nature of its activities require it to so
qualify.


                  b.       Borrower has the authority and power to execute and
deliver any document required hereunder and to perform any condition or
obligation imposed under the terms of such documents.


                  c.       The execution, delivery and performance of this
Agreement and each document incident hereto will not violate any provision of
any applicable law, regulation, order, judgment, decree, article of
incorporation, by-law, indenture, contract, agreement, or other undertaking to
which Borrower is a party, or which purports to be binding on Borrower or its
assets and will not result in the creation or imposition of a lien on any of its
assets, except to the extent provided herein.


                  d.       There is no action, suit, investigation, or
proceeding pending or, to the knowledge of Borrower, threatened, against or
affecting Borrower or any of its assets which, if adversely determined, would
have a material adverse effect on the financial condition of Borrower or the
operation of its business.


 e.        Borrower shall grant Lender a subordinated security interest in all
the assets of Borrower (“Collateral” as listed in Exhibit B), in accordance with
Article 9 of the Uniform Commercial Code as in effect in the State of New York.
Such security interest shall be subordinated to (a) all existing security
interest and (b) all security interests granted to secure the obligation to
repay money borrowed for Borrower’s use in the ordinary course of its business.
The security interest granted to Lender shall be pari passu with all security
interests granted by lender to its suppliers to secure Borrower’s obligation to
pay the cost of goods purchased from them for Borrower’s use in the ordinary
course of its business.


         7.       EVENTS OF DEFAULT. An event of default will occur if any of
the following events occurs:


                  a.       Failure to pay any principal or interest hereunder
when due or any failure to issue Lender the Warrants on or before the date that
is ten (10) days after the date of this Agreement.

 
- 2 -

--------------------------------------------------------------------------------

 


                  b.       Any representation or warranty made by Borrower in
this Agreement or in connection with any borrowing or request for an Advance
hereunder, or in any certificate, financial statement, or other statement
furnished by Borrower to Lender is untrue in any material respect at the time
when made.


                  c.       Default by Borrower in the observance or performance
of any other covenant or agreement contained in this Agreement or any purchase
order, other than a default constituting a separate and distinct event of
default under this Paragraph 7, provided that such default, if curable, is not
cured within thirty (30) days after notice thereof.


                  d.       Filing by Borrower of a voluntary petition in
bankruptcy seeking reorganization, arrangement or readjustment of debts, or any
other relief under the Bankruptcy Code as amended or under any other insolvency
act or law, state or federal, now or hereafter existing.


                  e.       Filing of an involuntary petition against Borrower in
bankruptcy seeking reorganization, arrangement or readjustment of debts, or any
other relief under the Bankruptcy Code as amended, or under any other insolvency
act or law, state or federal, now or hereafter existing, unless such petition is
dismissed within sixty (60) days after the date that it is filed.


f.          Since the date hereof there shall have been an event or circumstance
or change in condition that has or could reasonably be expected to have a
material adverse effect on the Borrower (financial or otherwise), its operations
or its business.


        8.       REMEDIES. Upon the occurrence and during the continuance of an
event of default as defined above, Lender may declare the entire unpaid
principal balance, together with accrued interest thereon, to be immediately due
and payable without presentment, demand, protest, or other notice of any kind.
Lender may suspend or terminate any obligation it may have hereunder to make
additional Advances. To the extent permitted by law, Borrower waives any rights
to presentment, demand, protest, or notice of any kind in connection with this
Agreement. No failure or delay on the part of Lender in exercising any right,
power, or privilege hereunder will preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege. The rights and
remedies provided herein are cumulative and not exclusive of any other rights or
remedies provided at law or in equity. Borrower agrees to pay all costs of
collection incurred by reason of the default, including court costs and
reasonable attorney's fees.


        9.       NOTICE. Any written notice will be deemed effective on the date
such notice is personally delivered or is placed in the United Sates mail,
certified or registered mail, return receipt requested, postage prepaid,
addressed to the party to which notice is being given as follows:
 
Lender:
 
Kopin Corporation
 
Attn: Richard Sneider
 
200 John Hancock Road
 
Taunton, MA 02780
 
Tel: 508-824-6696 Fax: 508-824-6958
     
Borrower:
 
Vuzix Corporation
   
Attn.: Paul Travers, President & CEO
   
75 Town Centre Drive
   
Rochester, NY 14623
 
Tel: 585-359-5900 Fax: 585-359-4172

 
A party may change its address for notice by giving the other party notice of
such change in accordance with the provisions of this Paragraph.

 
- 3 -

--------------------------------------------------------------------------------

 


         10.       GENERAL PROVISIONS. All representations and warranties made
in this Agreement and the Promissory Note and in any certificate delivered
pursuant thereto shall survive the execution and delivery of this Agreement and
the making of any loans hereunder. This Agreement will be binding upon and inure
to the benefit of Borrower and Lender, their respective successors and assigns,
except that Borrower may not assign or transfer its rights or delegate its
duties hereunder without the prior written consent of Lender. This Agreement,
the Promissory Note, and all documents and instruments associated herewith will
be governed by and construed and interpreted in accordance with the laws of the
State of New York. Any provision of this Agreement and Promissory Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of such Loan Document or affecting the
validity or enforceability of such provision in any other jurisdiction. Article
and Section headings in this Agreement are included for the convenience of
reference only and shall not constitute a part of the applicable Loan Documents
for any other purpose. This Agreement will be deemed to express, embody, and
supersede any previous understanding, agreements, or commitments, whether
written or oral, between the parties with respect to the general subject matter
hereof. This Agreement may not be amended or modified except in writing signed
by the parties.


EXECUTED on the day and year first written above.


Borrower: 
Vuzix Corporation        
By:
/s/ Paul Travers
 
Name:  Paul Travers
 
Title:  President & CEO
      Lender:  Kopin Corporation        
By:
/s/ Richard Sneider
 
Name:  Richard Sneider
 
Title:  CFO


 
- 4 -

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Secured Promissory Note


Rochester, NY


May 21, 2010


         This Promissory Note (the "Note") is made and executed as of the date
referred to above, by and between VUZIX CORPORATION, a Delaware corporation (the
"Borrower"), and KOPIN CORPORATION ("Lender"). By this Note, the Borrower
promises and agrees to pay to the order of Lender, at 200 John Hancock Road,
Taunton, Massachusetts or at such other place as Lender may designate in
writing, the aggregate unpaid principal sum of all Advances made to the Borrower
by the Lender hereunder and pursuant to the terms of a Revolving Line of Trade
Credit Agreement dated the same date as the date of the Note (the "Loan
Agreement"), together with interest thereon commencing thirty (30) days from the
date each Advance is made until paid in full, at a simple interest rate of
twelve percent (12%) per annum, (the “Effective Rate”).  Any overdue amounts
shall bear interest at the Effective Rate plus four percent (4%).  Anything
contained in this Note to the contrary notwithstanding, the Lender does not
intend to charge and the Borrower shall not be required to pay interest or other
charges in excess of the maximum rate permitted by applicable law.  Any payments
in excess of such maximum rate shall be refunded to the Borrower or credited
against principal.


Terms that are capitalized in this Note that are not otherwise defined herein
shall, if so defined, have the meanings given to them in the Loan Agreement.


The Borrower hereby authorizes the Lender to endorse on the Schedule annexed to
this Note all Advances made to the Borrower and all payments of principal
amounts in respect of such Advances, which endorsements shall, in the absence of
manifest error, be conclusive as to the outstanding principal amount of and
unpaid interest on all Loans; provided, however, that the failure to make such
notation with respect to any Loan or payment shall not limit or otherwise affect
the obligations of the Borrower under the Agreement or this Note. For purposes
of this Note, an Advance shall be deemed to have been made when products are
shipped by Lender to Borrower, under Lender’s standard terms.


The Borrower shall pay each outstanding Advance amount within seventy-five (75)
days from the date of such Advance, along with any accrued interest as per
paragraph 3 of the Loan Agreement.  The entire unpaid principal balance,
together with any accrued interest, shall be due and payable on May 21, 2011 or
such later date as the Borrower and the Lender shall agree upon in writing (the
"Maturity Date").


         Prepayment in whole or part may occur at any time hereunder without
notice or penalty; provided that any such partial prepayment shall not operate
to postpone or suspend the obligation to make, and shall not have the effect of
altering the time for payment of the remaining balance of the Note as provided
for above, unless and until the entire obligation is paid in full. All payments
received hereunder shall be applied, first, to any costs or expenses incurred by
Lender in collecting such payment or to any other unpaid charges or expenses due
hereunder; second, to accrued interest; and third, to the earliest Advances of
principal made hereunder.

 
- 5 -

--------------------------------------------------------------------------------

 

         Upon the occurrence, and at any time during the continuance, of an
event of default, the Lender, at the Lender’s option and without the need for
presentment, demand, protest, or other notice of any kind, may declare all
unpaid principal hereof and interest hereunder to be immediately due and payable
and same shall become immediately due and payable upon such declaration.  An
event of default will occur if any of the following events occurs: (a) failure
to pay any principal or interest hereunder after the same becomes due; (b) if
any representation or warranty made by Borrower in the Loan Agreement or in
connection with any borrowing or request for an advance thereunder, or in any
certificate, financial statement, or other statement furnished by Borrower to
Lender is untrue in any material respect at the time when made; (c) default by
Borrower in the observance or performance of any other covenant or agreement
contained in the Loan Agreement, other than a default constituting a separate
and distinct event of default under Paragraph 7 of the Loan Agreement, provided
that such default, if curable is not cured within thirty (30) days after notice
thereof; (d) filing by Borrower of a voluntary petition in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended or under any other insolvency act or law, state
or federal, now or hereafter existing; or (e) filing of an involuntary petition
against Borrower in bankruptcy seeking reorganization, arrangement or
readjustment of debts, or any other relief under the Bankruptcy Code as amended,
or under any other insolvency act or law, state or federal, now or hereafter
existing, unless such petition is dismissed within sixty (60) days after the
date that it is filed; (f) since the date hereof there shall have been an event
or circumstance or change in condition that has or could reasonably be expected
to have a material adverse effect on the Borrower (financial or otherwise), its
operations or its business.


         Any notice or demand to be given to the parties hereunder shall be
deemed to have been given to and received by them and shall be effective when
personally delivered or when deposited in the U.S. mail, certified or registered
mail, return receipt requested, postage prepaid, and addressed to the party at
his or its last known address, or at such other address as the one of the
parties may hereafter designate in writing to the other party.


         The Borrower hereby waives presentment for payment, protest, demand,
notice of protest, notice of dishonor, and notice of nonpayment, and expressly
agrees that this Note, or any payment hereunder, may be extended from time to
time by the Lender without in any way affecting its liability hereunder.


         In the event any payment under this Note is not made at the time and in
the manner required, the Borrower agrees to pay any and all costs and expenses
which may be incurred by the Lender hereof in connection with the enforcement of
any of its rights under this Note or under any such other instrument, including
court costs and reasonable attorneys' fees.


         This Note shall be governed by and construed and enforced in accordance
with the laws of the State of New York.


EACH OF THE LENDER AND BORROWER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS
NOTE IS A PART IS A COMMERCIAL TRANSACTION.  EACH OF THE LENDER AND BORROWER
HEREBY KNOWINGLY AND VOLUNTARILY WAIVES TRIAL BY JURY AND THE RIGHT THERETO IN
ANY ACTION OR PROCEEDING OF ANY KIND, ARISING UNDER OR OUT OF, OR OTHERWISE
RELATED TO OR OTHERWISE CONNECTED WITH, THIS NOTE AND/OR ANY RELATED DOCUMENT.



Borrower:  Vuzix Corporation        
By:
     
 
Name:  Paul Travers
 
Title:  President & CEO
      Lender:  Kopin Corporation        
By:
       
 
Name:  Richard Sneider
 
Title:  CFO


 
- 6 -

--------------------------------------------------------------------------------

 
 
SCHEDULE TO NOTE
 
Date
 
Amount
of
Principal
Advance
 
Amount
of
Principal
Repaid
 
Amount
of
Interest
Accrued
 
Amount
of
Interest
Paid
 
Unpaid
Principal
Balance of
Note
 
Name of Person
Making Notation
                                                                             


 
- 7 -

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
COLLATERAL
 
All of the Lender’s personal property of every kind and nature and wherever
located, now owned or hereafter acquired, and the proceeds thereof, as follows:
 
(a)
All of Lender’s Accounts (as defined in Section 9-106 of the Uniform Commercial
Code as in effect in the State of New York (the “UCC”)) whether secured or
unsecured, now owned or hereafter acquired, and the proceeds thereof (the
"Accounts");

 
(b)
All of Lender’s Instruments (as defined in Section 9-105(1)(i) of the UCC), now
owned or hereafter acquired, and the proceeds thereof;

 
(c)
All of Lender’s Chattel Paper (as defined in Section 9-105(1)(b) of the UCC),
now owned or hereafter acquired, and the proceeds thereof;

 
(d)
All of Lender’s General Intangibles (as defined in Section 9-106 of the UCC),
now owned or hereafter acquired, and the proceeds thereof (the "General
Intangibles");

 
(e)
All of Lender’s Inventory (as defined in Section 9-109(4) of the UCC), now owned
or hereafter acquired, and the proceeds thereof (the "Inventory");

 
(f)
All of Lender’s Equipment (as defined in Section 9-109(2) of the UCC) and all
attachments, accessories, parts or tooling relating thereto and all replacements
for the foregoing, in each case now owned or hereafter acquired, and the
proceeds thereof (the "Equipment");

 
(g)
All of Lender’s Insurance with respect to the Inventory, General Intangibles,
Fixtures, Equipment and Goods against risks of fire, theft or any other physical
damage or loss, now owned or hereafter acquired, and the proceeds thereof, and
all insurance insuring the payment of Accounts, now owned or hereafter acquired,
and the proceeds thereof;

 
(h)
All goodwill, trade names, trademarks, trade secrets, know-how, inventions,
patents, patent applications, copyrights and other intellectual property, now
owned or hereafter acquired by Maker, or any rights of Maker with respect to any
of the foregoing, now owned or hereafter acquired, whether or not any of the
same are covered in other categories of this Schedule, and the proceeds thereof;

 
(i)
All of Lender’s Documents of Title (as defined in Section 1-201-(15) of the
UCC), now owned or hereafter acquired, and the proceeds thereof;


 
- 8 -

--------------------------------------------------------------------------------

 
 
(j)
All of Lender’s Goods (as defined in Section 2-105(1) of the UCC), now owned or
hereafter acquired, whether or not any of the same are covered in other
categories of this Schedule, and the proceeds thereof (the "Goods");

 
(k)
All of Lender’s Fixtures (as described in Section 9-313 of the UCC), now owned
or hereafter acquired, and the proceeds thereof (the "Fixtures");

 
(l)
All of Lender’s Investment Property (as defined in Section 9-115 of the UCC),
now owned or hereafter acquired, and all proceeds and General Intangibles
arising therefrom (the "Investment Property");

 
(m)
All of Lender’s right, title and interest in all of its books, records, ledger
sheets, files and other data and documents, now owned or hereafter existing,
relating to any of the items listed in Sections (a) through (k) above;

 
(n)
All of Lender’s rights as a seller of goods under Article 2 of the UCC with
respect to the Inventory, and as to goods represented by or securing any of the
Accounts, all of Debtor's rights therein including, without limitation, rights
of stoppage in transit, replevin and reclamation; and

 
(o)
All guarantees, mortgages and real or personal property leases or other written
or oral agreements or property securing or relating to any of the items referred
to above, or acquired for the purpose of securing and enforcing any of such
items; and

 
(p)
All sums at any time standing to Lender’s credit on Secured Party's books, and
all moneys, securities and other property of Maker at any time in Secured
Party's possession or in which Lender has a lien or security interest, and all
proceeds thereof.


 
- 9 -

--------------------------------------------------------------------------------

 